[image0.jpg]
Securities offered though MSC-BD, LLC
Member FINRA/SIPC


Exhibit 10.1
 
June 25, 2015


Seen On Screen TV, Inc.
Attention: Antoine Jarjour
4017 Colby Avenue
Everett, Washington   98201


ENGAGEMENT AGREEMENT PROVIDING FOR
INVESTMENT  BANKING SERVICES


Dear Mr. Jarjour:


This letter agreement (this "Agreement") is to confirm the engagement by Seen On
Screen TV, Inc., a Nevada Corporation (the "Company") of Pyrenees Investments,
LLC, a Nevada Limited Liability Company ("PYR") as Company's non-exclusive
investment advisor, as of June 25, 2015.


Accordingly, the parties hereto agree as follows:


1.
Term.  The term of this Agreement (the "Term") shall commence on the Effective
Date and shall end twelve (12) months thereafter, unless previously terminated
in accordance with the provisions set forth below, or extended by the mutual
written consent of the parties hereto.  This Agreement may be terminated prior
to the end of the Term only:



a.
By the Company or PYR for any reason upon thirty (30) days' written notice. If
the Company terminates this Agreement prior to the end of the Term, it does so
without recourse, and early termination will not impact PYR's rights to
Compensation pursuant to this Agreement;



b.
By PYR upon default in the payment of any Compensation due to PYR pursuant to
this Agreement, if such default continues for more than fifteen (15) days
following  written notice from PYR to Company of such default and demand that
the default be cured; or



c.
By mutual written agreement of the parties.



2.
Services.



a.
General Services.  PYR will provide strategic advice and consulting services, on
an as-needed basis as requested by Company and agreed by PYR, using commercially
reasonable efforts, including but not limited to: (i) introduction to
professionals, including legal counsel, investor relations specialist, auditors,
accountants and transfer agents who can assist the Company ("Professionals");
(ii) introduction to and coordination with potential strategic partners, joint
ventures, merger partners and acquirers ("Strategic Partners"); (iii)
introduction to potential capital investors ("Investors"); (iv) advising and
assisting Company concerning the structure, price and



5 Centerpointe Drive, Suite 400, Lake Oswego, OR 97035





--------------------------------------------------------------------------------

[image0.jpg]
Securities offered though MSC-BD, LLC
Member FINRA/SIPC




b.
other terms and conditions of potential financing transactions ("Financing
Transaction"); (v) assisting Company in preparing informational materials to be
used in connection with potential or actual Financing Transaction; and (vi)
taking such actions on Company's behalf as may be appropriate in PYR's
reasonable judgment with your prior consent (collectively, the "Services").



c.
Specific Services.  In order to provide the Services, PYR shall:



i.
Schedule and make itself available to the Company for in-person meetings, road
show presentations, and phone conferences during normal business hours for
reasonable periods of time, subject to reasonable advance notice and
mutually-convenient scheduling;



ii.
Prepare or assist in preparation and review of such reports, summaries,
corporate profiles, suggested terms for recapitalization or restructuring of
financial instruments, due diligence packages, corporate presentations, and/or
other material and documentation as shall be reasonably necessary to properly
present the Company to Professionals, Strategic Partners and/or Investors; and



iii.
Advise the Company in evaluating proposals from Strategic Partners and/or
Investors.  PYR may be involved, at the Company's request, in negotiations with
Strategic Partners and/or Investors.



d.
Excluded Services; No Guaranty.  PYR's Services do not include legal, tax or
accounting advice or services ("Excluded Services") of any kind.  Company agrees
to retain such Professionals as necessary to understand the legal, tax and
accounting implications of any Financing Transactions, investment or other
transactions entered into by Company.  Company agrees that it will not rely on
any statement by PYR relating to Excluded Services.  PYR does not guaranty any
particular results on behalf of the Company.  Company acknowledges that PYR
performs services for multiple entities at any given time, and that PYR is not
expected to devote all of its resources to the fulfillment of the Services to
Company.





3.
Compensation. As consideration for PYR's agreement to perform the Services
described in this Agreement, the Company agrees to pay to PYR the following
compensation (the "Compensation"):



a.
A non-refundable retainer fee (the "Retainer") of $0 (Zero Dollars) in cash and
$0 (Zero Dollars) in restricted stock priced at the closing price of Company's
common stock, due, payable and deemed earned on the first trading day (the
"Payment Date") after the Effective Date.



b.
Contingent Payments (the "Contingent Payments") consisting of Financing

Transaction cash fees, due at closing, as follows:


5 Centerpointe Drive, Suite 400, Lake Oswego, OR 97035





--------------------------------------------------------------------------------

[image0.jpg]
Securities offered though MSC-BD, LLC
Member FINRA/SIPC








i.
Ten percent (10%) of all gross monies committed to the Company during the Term
or during the two (2) years after the termination of the Agreement (the "Tail"),
and actually received by the Company, raised in the form of equity, convertible
debt, warrant, or other equity based financial instruments that cause or
evidence investment into the Company, resulting directly or indirectly from
PYR's provision of Services;



ii.
The cash value of eight percent (8%) of all gross proceeds committed to the
Company during the Term or during the Tail, and actually received by the
Company, raised in the form of bank debt, purchase order financing, bank lines
of credit or other equity-based financial instruments that cause investment into
the Company, which result directly or indirectly from PYR's provision of
Services.



c.
Break Up Fee.  The Company agrees that in the event a funding source terminates,
cancels, or rescinds any agreements, term sheets or letters of intent due to the
discovery of any misrepresentation, material omission or fraud by Company, then
Company shall immediately pay to the Banker all fees that would have been paid
to PYR had the transaction been effected.

 


d.
Except as otherwise provided for herein:



i.
All fees due the Banker hereunder shall have no offsets, are non-refundable,
non-cancelable and shall be free and clear of any and all encumbrances;



ii.
All cash fees due to PYR hereunder shall be paid to PYR immediately upon closing
of any Financing Transaction by wire transfer of immediately available funds
from the proceeds of the Fee Transaction, either directly or from the formal or
informal escrow arrangement established for the Fee Transaction by the agent
holding such funds (collectively, the "Closing Agent"), pursuant to the
following wire transfer instructions or other wire instructions provided by PYR
in writing to the Closing Agent:



ABA 026009593
[International Banks can Use SWIFT Code: BOFAUS3N]
Bank of America, N.A.
100 West 33rd Street
New York, NY 10001
a/c 6550113516
Name: Merrill Lynch
For further Credit to Account 7BR-01671
In the Name of MSC-BD LLC


5 Centerpointe Drive, Suite 400, Lake Oswego, OR 97035





--------------------------------------------------------------------------------

[image0.jpg]
Securities offered though MSC-BD, LLC
Member FINRA/SIPC








iii.
All securities due to PYR hereunder shall be made via DTC or the DWAC system if
eligible for such system, or by certificates issued by the transfer agent for
the Company or the Company, as applicable, and shall be delivered to PYR by the
Closing Agent immediately upon closing of any Financing Transaction; and



iv.
All securities fees due to PYR hereunder shall be duly issued, fully-paid
(exclusive of warrants or options) and non-assessable and shall be in the same
form, with the same terms and conditions as the securities provided to the
Company pursuant to any Financing Transaction.



4.
Expenses.  In addition to the Compensation referenced in Section 3 herein, and
whether or not any Financing Transaction is consummated or this Agreement is
terminated or expires, the Company agrees, upon request, but no less frequently
than monthly, to reimburse PYR within fifteen (15) days of being invoiced by
PYR, for all reasonable and documented out-of-pocket costs and expenses
(including, without limitation, travel, hotel and meal expenses) incurred by PYR
relating to the Services during the Term; provided, that no single out-of-pocket
expense (excluding the fees, disbursements or other expenses of PYR's counsel)
shall exceed $250 without the prior written approval  (including through
electronic communication) of the Company, which approval shall not be
unreasonably withheld.



5.
Company Obligations and Representations.  In addition to making timely payment
of the Compensation referenced in Section 3 herein, Company undertakes the
following obligations and makes the following representations:



a.
Cooperation and Assistance.  The Company agrees to keep PYR up to date and
apprised of all material business, market and legal developments related to the
Company and its operations and management.  The Company will actively assist
PYR's efforts to perform the Services, including PYR's efforts to locate sources
for a Financing Transaction that is reasonably satisfactory to the Company in
its sole discretion.  Such assistance shall include (a) furnishing to, or
causing to be furnished to PYR accurate and up to date information concerning
the Company that PYR may reasonably deem necessary or appropriate; and (b)
making reasonably available Company officers, directors, employees, accountants,
counsel and other representatives (the "Company Representatives")..  PYR shall
be entitled to rely upon and shall not be responsible for the accuracy or
completeness of information supplied to it by the Company or any of the Company
Representatives and shall not be responsible for conducting any independent
appraisal of such representations.



b.
Indemnity.  The Company represents that all materials provided or to be provided
to PYR or any third party regarding the Company's financial affairs or
operations are and shall be truthful and accurate and in compliance with any and
all applicable federal and state securities laws. The Company agrees to defend
(using legal counsel acceptable to PYR), indemnify and hold harmless PYR and
its  consultants and affiliates, and their respective



5 Centerpointe Drive, Suite 400, Lake Oswego, OR 97035





--------------------------------------------------------------------------------

[image0.jpg]
Securities offered though MSC-BD, LLC
Member FINRA/SIPC




c.
directors, officers, shareholders, partners, members, managers, agents and
employees to the full extent lawful, from and against all losses, claims,
damages, liabilities and expenses incurred by them (including reasonable
attorneys' fees and disbursements) that result from actions taken or omitted to
be taken (including any untrue statements made or any material statement omitted
to be made) by the Company or the Company Representatives relating to the scope
of this Agreement and the performance of the Services.  The rights stated
pursuant to this Section shall be in addition to any rights that PYR or any
other person entitled to indemnification may have in common law or otherwise,
including, but not limited to, any right to contribution.  In the event any
indemnification obligation hereunder is finally judicially determined to be
unavailable, then the Company shall contribute to the losses, claims,
liabilities, damages and expenses for which such indemnification or
reimbursement is held unavailable in such proportion as is appropriate to
reflect the relative fault of the Company, on the one hand, and any other party,
on the other, in connection with this Agreement.



d.
Company Representations.  As a material inducement to PYR entering into this
Agreement, the Company represents and warrants that it is not a party to any
consulting or financial advisory agreements of any kind that may conflict with
this = Agreement.  The Company at the request of PYR will offer confirmation, in
writing, to that effect.



6.
Use of Name.  The Company shall not utilize the name "Pyrenees Investments,"
"PYR," or any derivative thereof, in any publication, announcement or otherwise,
without PYR's prior written consent.



7.
Confidentiality.  The Company agrees that neither it nor any of the Company
Representatives  will disclose this Agreement, the contents hereof or the
activities of PYR pursuant hereto, directly or indirectly, to any person without
the prior written approval of PYR, except that the Company may disclose this
Agreement and the contents hereof (i) to its directors, officers, members,
direct or indirect equity holders, counsel and professional advisors, in each
case on a "need-to-know" basis (in which case the Company will (x) inform any
such persons of the confidentiality obligations contained herein and (y) remain
responsible for any breaches of any such obligations by any such persons) and
(ii) other than to the extent covered by the preceding clause (i), as required
by applicable law or regulation or compulsory legal, judicial, administrative or
regulatory process (in which case the Company will inform any such persons of
the confidentiality obligations contained herein). The obligations of the
Company pursuant to this paragraph shall survive any expiration or termination
of this agreement or PYR's engagement hereunder.



8.
Broker-Dealer.



a.
The Company acknowledges that PYR operates all securities related transactions
through MSC-BD, LLC, a registered broker-dealer as such terms are defined under
the 1933 and 1934 Securities Acts as well as all regulations interpreting or
enforcing the terms of such acts (the "Acts").  As such, the parties expressly
acknowledge that all fees paid to PYR hereunder shall be paid through MSC-BD,
LLC; and that the services of PYR described in this Investment Banking Agreement
are to provide services as a broker or dealer of



5 Centerpointe Drive, Suite 400, Lake Oswego, OR 97035





--------------------------------------------------------------------------------

[image0.jpg]
Securities offered though MSC-BD, LLC
Member FINRA/SIPC




b.
agent acting on behalf of the Company in any placement of securities.   MSC-BD,
LLC is an intended third-party beneficiary of this Agreement.



c.
At Company's Request, PYR may engage in negotiations on behalf of the Company. 
In doing so, PYR shall act as a broker-dealer through MSC-BD, LLC.  PYR shall
have no power to bind the Company in any way, and all transactions entered into
on behalf of the Company are at the Company's sole discretion.



9.
Limitations on Liability.   PYR shall not be liable to the Company in any event
for any lost profits or incidental, indirect, special or consequential damages,
arising out of the provision of the Services described herein.



10.
Independent Contractor.  The parties hereto agree that PYR is an independent
contractor and shall not in any manner be deemed an agent or partner of, or
co-venturer with the Company.  In no event is PYR authorized or obligated to
commit the Company to any agreement and the Company shall have no obligation to
enter into any transaction identified or introduced to the Company by PYR.  The
Company is not obligated or required to accept any offer to purchase equity
securities by any Investor or enter into any Financing Transaction identified by
PYR.



11.
Assignments and Binding Effect.  This Agreement shall be binding on and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  The rights and obligations of the Company under this Agreement may not
be assigned or delegated without the prior written consent of PYR, and any
purported assignment without the written consent of PYR shall be null and void.



12.
Notices.  Any notice or other communication under this Agreement shall be in
writing and shall be deemed to have been duly given: (a) upon facsimile
transmission (with written transmission confirmation report) at the number
designated below; (b) when delivered personally against receipt therefore; (c)
one day after being sent by Federal Express or similar overnight delivery; or
(d) five (5) business days after being mailed registered or certified mail,
postage prepaid.  The addresses for such communications shall be as set forth
below or to such other address as a party shall give by notice hereunder to the
other party to this Agreement.



If to the Company:
Seen On Screen TV, Inc.
Attention: Antoine Jarjour
4017 Colby Avenue
Everett, Washington   98201


If to PYR:
                        5 Centerpointe Drive,
                        Suite 400, Lake Oswego, OR 97035
            Attn: Jim Learish


13.
Modification and Waiver.  This Agreement may only be modified in a subsequent
writing executed by the parties hereto.  The failure of any party to insist upon
strict performance of any of the provisions of this Agreement shall not be
construed as a waiver of any subsequent default of the same or similar nature,
or any other nature.



14.
Construction.  The captions used in this Agreement are provided for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement.  Both parties participated in the drafting of this Agreement, and the
doctrine of contra proferentem shall not apply.



15.
Signatures.  This Agreement may be executed in counterpart signatures, each of
which shall be deemed an original, but all of which, when taken together, shall
constitute one and the same instrument, it being understood that both parties
need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.   At the request of either party, the parties
shall confirm facsimile transmitted signatures by signing an original document



16.
Governing Law.  The subject matter of this Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada (without reference
to its choice of law principles), and to the exclusion of the law of any other
forum, without regard to the jurisdiction in which any action or special
proceeding may be instituted.



EACH PARTY HERETO AGREES TO SUBMIT TO THE PERSONAL JURISDICTION AND VENUE OF THE
STATE AND/OR FEDERAL COURTS LOCATED IN THE STATE OFNEVADA FOR RESOLUTION OF ALL
DISPUTES ARISING OUT OF, IN CONNECTION WITH, OR BY REASON OF THE INTERPRETATION,
CONSTRUCTION, AND ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVE THE CLAIM OR
DEFENSE THEREIN THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM. AS A MATERIAL
INDUCEMENT FOR THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL
BY JURY OF ANY ISSUES SO TRIABLE.


17.
Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any respect for any reason, the validity and enforceability of
any such provision in any other respect, and of the remaining provisions of this
Agreement, shall not be in any way impaired.



18.
Non-Exclusive.  PYR acknowledges and agrees that it is being granted
non-exclusive rights with respect to the Services to be provided to the Company
and the Company is free to engage other parties to provide consulting services
similar to those being provided by PYR hereunder.  The parties may agree to
enter into an exclusive opportunity and shall provide a written agreement as
necessary.



5 Centerpointe Drive, Suite 400, Lake Oswego, OR 97035





--------------------------------------------------------------------------------

[image0.jpg]
Securities offered though MSC-BD, LLC
Member FINRA/SIPC






19.
Non-Circumvention.  Neither party shall attempt to or actually circumvent or
interfere with business relationships between the Company and/or PYR, or their
respective clients, business partners or sources of transactions.



20.
Survivability.  Sections 3b, 3c, 4, 5b and 7 herein shall survive any
termination or expiration of this Agreement.



21.
Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter of this
Agreement and supersedes all prior understandings and agreements, whether
written or oral, among the parties with respect to such subject matter. 
Specifically, all prior agreements and contracts entered into by and between the
parties hereto shall immediately terminate upon the execution of this Agreement
and neither party shall have any further obligations thereunder.



If the forgoing correctly sets forth the understanding between PYR and the
Company, please so indicate in the space provided below for the purpose within
10 days of the date hereof at which time this proposed Agreement shall be deemed
withdrawn without further communication or action. The undersigned parties
hereto have caused this Agreement to be duly executed by their authorized
representatives pursuant to corporate board approval and intend to be legally
bound.


SEEN ON SCREEN TV, INC.
PYRENESS INVESTMENTS, LLC.
   
By:        ANTOINE JARJOUR
By:         JAMES LEARISH
             
Antoine Jarjour, President, CEO & CFO
James Learish, Managing Member
   
Date:    06 / 25 / 15
Date:     06 / 25 / 2015
               
MSC-BD, LLC
     
By:        PAUL MCINTYRE
             
Paul McIntyre, Chief Compliance Officer
     
Date:    06 / 25 / 15
 





5 Centerpointe Drive, Suite 400, Lake Oswego, OR 97035




 